331 So.2d 926 (1976)
CITY OF JACKSON et al.
v.
Ray F. THOMAS.
No. 48678.
Supreme Court of Mississippi.
May 11, 1976.
*927 John E. Stone, Davis H. Smith, Jackson, for appellants.
Satterfield, Shell, Williams & Buford, E.P. Lobrano, Jr., Jackson, for appellee.
Before GILLESPIE, PATTERSON and BROOM, JJ.
GILLESPIE, Chief Justice, for the Court.
On January 17, 1975, Ray F. Thomas was dismissed and removed from his position and duties as a police officer with the City of Jackson by a letter from the Chief of Police which specified violations of various rules and regulations of the Department. No demand was made by Thomas for an investigation by the Civil Service Commission as provided by Mississippi Code Annotated section 21-31-23 (1972).
This was Thomas' exclusive remedy. Tenant v. Finane, 227 Miss. 410, 86 So.2d 453 (1956). The trial court had no jurisdiction to direct the City to reinstate Thomas and to reimburse him for all back pay.
REVERSED AND RENDERED.
PATTERSON and INZER, P.J., and SMITH, ROBERTSON, SUGG, WALKER, BROOM and LEE, JJ., concur.